Exhibit 10.6

CURAGEN CORPORATION

Restricted Stock Agreement

 

Name of Recipient:      NAME Number of shares of restricted
common stock awarded:      # Grant Date:      May 25, 2007

CuraGen Corporation (the “Company”) has selected you to receive the restricted
stock award described above, which is subject to the provisions of the Company’s
2007 Stock Incentive Plan (the “Plan”) and the terms and conditions contained in
this Restricted Stock Agreement. Please confirm your acceptance of this
restricted stock award and of the terms and conditions of this Agreement by
signing a copy of this Agreement where indicated below.

 

CURAGEN CORPORATION By:  

 

  David M. Wurzer   Executive Vice President, Chief Financial Officer, and
Treasurer

 

Accepted and Agreed:

 

Employee Name Date:

 

 



--------------------------------------------------------------------------------

CURAGEN CORPORATION

Restricted Stock Agreement

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:

1. Issuance of Restricted Shares. The Restricted Shares are issued to the
Recipient, effective as of the Grant Date (as set forth on the cover page of
this Agreement), in consideration of employment services rendered and to be
rendered by the Recipient to the Company. The Restricted Shares will be held in
book entry by the Company’s transfer agent in the name of the Recipient. The
Recipient agrees that the Restricted Shares shall be subject to the forfeiture
provisions set forth in Section 2(b) of this Agreement and the restrictions on
transfer set forth in Section 4 of this Agreement.

2. Vesting.

(a) The Restricted Shares shall vest and become free from the forfeiture
provisions in Section 2(b) hereof and become free from the transfer restrictions
in Section 4 hereof as follows, provided in each case that the Recipient is
employed with the Company as of the applicable vesting date:

(i) on December 31, 2008, provided that the Board of Directors of the Company
certifies that the closing price of the Company’s common stock on the Nasdaq
Global Market has equaled or exceeded $5.00 per share over a period of 20
consecutive trading days beginning at any time on or after the Grant Date (such
price to be adjusted in the event of a stock split, reverse stock split, stock
dividend, recapitalization, combination of shares, reclassification of shares,
spin-off or other similar change in capitalization or event); or

(ii) immediately prior to the consummation of a merger, consolidation, statutory
share exchange, a sale or other disposition of all or substantially all of the
assets of the Company or similar form of corporate transaction involving the
Company (a “Business Combination”), provided that such Business Combination has
the following characteristics (a “Qualifying Change in Control”):

1. Occurs on or prior to December 31, 2008.

2. Provides for payment of gross proceeds to the Company’s stockholders of $5.00
or more per share (such price to be adjusted in the event of a stock split,
reverse stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event). Proceeds to the Company’s stockholders shall be calculated for this
purpose without regard to deductions for applicable taxes. In the event any
consideration payable in connection with the Business Combination consists of
securities of another entity, such securities shall be valued at their fair
market value as determined by (or in a manner approved by) the Company’s Board
of Directors (“Fair Market Value”).



--------------------------------------------------------------------------------

3. Immediately following such Business Combination, voting securities of the
Company that were outstanding immediately prior to such Business Combination
(or, if applicable, shares into which such Company voting securities were
converted pursuant to such Business Combination) represent less than 50% of the
total voting power of (x) the corporation resulting from such Business
Combination (the “Surviving Corporation”) or (y) if applicable, the ultimate
parent corporation that directly or indirectly has the beneficial ownership of
100% of the voting securities eligible to elect directors of the Surviving
Corporation.

(b) In the event that (i) the Recipient ceases to be employed by the Company
prior to the date that the Restricted Shares vest under Section 2(a)(i) or
Section 2(a)(ii) hereof, for any reason or no reason, with or without cause, or
(ii) the Restricted Shares otherwise do not vest in accordance with the
conditions set forth in Section 2(a)(i) or Section 2(a)(ii) hereof on or before
December 31, 2008, then all of the Restricted Shares shall be forfeited
immediately and automatically to the Company for no consideration effective as
of either the date of termination of employment or January 1, 2009 whichever is
earlier, and the Recipient shall have no further rights with respect to such
Restricted Shares. The Recipient hereby authorizes the Company to take any
actions necessary or appropriate to cancel any stock certificate(s) representing
forfeited Restricted Shares and transfer ownership of such forfeited Restricted
Shares to the Company; and if the Company or its transfer agent requires an
executed stock power or similar confirmatory instrument in connection with such
cancellation and transfer, the Recipient shall promptly execute and deliver the
same to the Company. For purposes of this Agreement, employment with the Company
shall include employment with a parent or subsidiary of the Company, or any
successor to the Company.

3. Acknowledgment regarding Employment Agreement. The Recipient and the Company
hereby acknowledge and agree that the Restricted Shares will vest in accordance
with the conditions set forth in Section 2(a)(ii) above only upon a Qualifying
Change in Control, notwithstanding anything to the contrary in that certain
Amended and Restated Employment Agreement dated September 1, 2006 between the
Recipient and the Company, as amended.

4. Restrictions on Transfer.

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares, or any interest therein, until such Restricted Shares have
vested, except that the Recipient may transfer such Restricted Shares: (a) to or
for the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Compensation Committee of
the Company’s Board of Directors (collectively, “Approved Relatives”) or to a
trust established solely for the benefit of the Recipient and/or Approved
Relatives, provided that such Restricted Shares shall remain subject to this
Agreement (including without limitation the forfeiture provisions set forth in
Section 2(b) and the restrictions on transfer set forth in this Section 4) and
such permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument confirming that such transferee shall be bound by
all of the terms and conditions of this Agreement; or (b) as part of the sale of
all or substantially all of the shares of capital stock of the Company
(including pursuant to a merger or consolidation). The Company shall not be
required (i) to transfer on its books any of the Restricted Shares which have
been transferred in



--------------------------------------------------------------------------------

violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Restricted Shares or to pay dividends to any transferee to whom such
Restricted Shares have been transferred in violation of any of the provisions of
this Agreement.

5. Restrictive Legends.

All certificates representing Restricted Shares shall have affixed thereto
legends in substantially the following forms, in addition to any other legends
that may be required under applicable law:

(A) “These shares of stock are subject to forfeiture provisions and restrictions
on transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

(B) “These shares of stock have not been registered under the Securities Act of
1933, as amended, and may not be sold, transferred or otherwise disposed of in
the absence of an effective registration statement under such Act or an opinion
of counsel satisfactory to the corporation to the effect that such registration
is not required.”

6. Rights as a Stockholder.

Except as otherwise provided in this Agreement, for so long as the Recipient is
the registered owner of the Restricted Shares, the Recipient shall have all
rights as a stockholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to receive dividends and
distributions with respect to the Restricted Shares and to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
stockholders.

7. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement.

8. Tax Matters.

(a) The Recipient acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Recipient any federal,
state, local or other taxes of any kind required by law to be withheld with
respect to the vesting of the Restricted Shares. On each date on which
Restricted Shares vest, the Company shall deliver written notice to the
Recipient of the amount of withholding taxes due with respect to the vesting of
the Restricted Shares that vest on such date; provided, however, that the total
tax withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). The Recipient may satisfy such tax obligations by making a cash
payment to the Company on the date of vesting of the Restricted Shares, in the
amount of the Company’s withholding obligation in connection with such vesting.



--------------------------------------------------------------------------------

(b) The Recipient has reviewed with the Recipient’s own tax advisors the
federal, state, local and other tax consequences of the acquisition of the
Restricted Shares. The Recipient is relying solely on such advisors and not on
any statements or representations of the Company or any of its agents with
respect to the tax consequences relating to the Restricted Shares. The Recipient
understands that the Recipient (and not the Company) shall be responsible for
the Recipient’s own tax liability that may arise in connection with the
acquisition, vesting and/or disposition of the Restricted Shares.

THE RECIPIENT AGREES NOT TO FILE AN ELECTION UNDER SECTION 83(B) OF THE INTERNAL
REVENUE CODE WITH RESPECT TO THE ISSUANCE OF THE SHARES.

9. Miscellaneous.

(a) No Right to Continued Employment. The Recipient acknowledges and agrees
that, notwithstanding the fact that the vesting of the Restricted Shares is
contingent upon his or her continued employment by the Company, this Agreement
does not constitute an express or implied promise of continued employment or
confer upon the Recipient any rights with respect to continued employment by the
Company.

(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Recipient and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 4 of this Agreement.

(e) Notice. Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, to the address as
hereinafter provided. Each notice shall be deemed to have been given on the date
it is received. Each notice to the Company shall be addressed to it at its
offices at 322 East Main Street, Branford, CT 06405. Each notice to the
Recipient shall be addressed to the Recipient at the Recipient’s last known
address.

(f) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.

(g) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Recipient.



--------------------------------------------------------------------------------

(h) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(i) Interpretation. The interpretation and construction of any terms or
conditions of the Plan or of this Agreement or other matters related to the Plan
by the Compensation Committee of the Board of Directors of the Company shall be
final and conclusive.

(j) Recipient’s Acknowledgments. The Recipient acknowledges that he: (i) has
read this Agreement, has received and read the Plan, and understands the terms
and conditions of this Agreement and the Plan; (ii) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Recipient’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP is acting as
counsel to the Company in connection with the transactions contemplated by the
Agreement, and is not acting as counsel for the Recipient.

(k) No Deferral. Notwithstanding anything herein to the contrary, neither the
Company nor the Recipient may defer the delivery of the Restricted Shares.



--------------------------------------------------------------------------------

STOCK POWER AND ASSIGNMENT SEPARATE FROM

CERTIFICATE

FOR VALUE RECEIVED, I hereby sell, assign and transfer unto CuraGen Corporation
(the “Corporation”)                                          shares of Common
Stock, $0.01 par value per share, of the Corporation standing in my name on the
books of the Corporation represented by Certificate(s) Number
                                        , and do hereby irrevocably constitute
and appoint the                                          of the Corporation as
attorney to transfer the said stock on the books of the Corporation with full
power of substitution in the premises.

 

Dated:  

 

By:  

 

 

IN THE PRESENCE OF:

 

 

NOTICE: The signature(s) to this assignment must correspond with the name as
written upon the face of the certificate, in every particular, without
alteration, enlargement, or any change whatever.